Title: From John Adams to Jean de Neufville & Fils, 26 December 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Amsterdam Decr. 26th. 1781
Gentlemen

I recieved the Letter with which You honored me yesterday.
Mr. Barclay’s Office gives him full Authority in the Affair of the Goods, and his Abilities and Experience enable him to do every thing that can be done: so that I shall with great pleasure leave the whole affair to him, ready however at all times to render him any service in my power.
It gives me great pleasure to learn that the affair is in a way to be settled. Mr. Barclay has written to his Exy. Dr. Franklin, and his Representation will be more proper and more effectual than any thing could have been from me. My own Sentiments concerning the Bills I had sometime ago written to his Excelly., and he has recieved them.

I have the honor to be, very respectfully, Gentlemen, your most obedient & humble Servant

